                              Case 19-11842-LSS            Doc 321        Filed 10/03/19         Page 1 of 7



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         AVENUE STORES, LLC, et al.,1                                      Case No. 19-11842 (LSS)

                                      Debtors.                             (Jointly Administered)


                               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                                 HEARING ON OCTOBER 7, 2019 AT 2:00 P.M. (ET)

         ADJOURNED/RESOLVED MATTERS

         1.         Debtors’ Second (2nd) Omnibus Motion for Entry of an Order, Pursuant to Sections
                    105(a), 365(a), and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
                    Certain Unexpired Leases of Nonresidential Real Property, Nunc Pro Tunc to the
                    Rejection Date [D.I. 124; 8/29/19]

                    Related Pleadings:

                              a)      Second (2nd) Omnibus Order, Pursuant to Sections 105(a), 365(a), and
                                      554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject Certain
                                      Unexpired Leases of Nonresidential Real Property, Nunc Pro Tunc to the
                                      Rejection Date [D.I. 214; 9/13/19]

                    Objection Deadline:                  September 6, 2019 at 4:00 p.m. (ET) [Extended for the U.S.
                                                         Trustee to September 10, 2019]

                    Objections/Informal Responses:

                              b)      Limited Objection of TRC Canyon Plaza, LLC [D.I. 142; 9/6/19]

                              c)      Objection of WC Partners, LLC [D.I. 143; 9/6/19]

                    Status:           With respect to the response listed above as item (c), this matter is
                                      adjourned to the next hearing on November 13, 2019. All other matters
                                      have been resolved. No hearing is necessary.



         1
                The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
                number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
                Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203). The Debtors’ headquarters are located at 365
                West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.
01:23465146.2
                          Case 19-11842-LSS      Doc 321      Filed 10/03/19      Page 2 of 7



         2.     Application of the Official Committee of Unsecured Creditors of Avenue Stores, LLC,
                et al., for Entry of an Order Authorizing the Employment and Retention of Cooley LLP
                as Lead Counsel Nunc Pro Tunc to August 27, 2019 [D.I. 184; 9/11/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 304; 10/1/19]

                          b)    Order Authorizing the Employment and Retention of Cooley LLP as Lead
                                Counsel for the Official Committee of Unsecured Creditors [D.I. 311;
                                10/2/19]

                Objection Deadline:            September 25, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         An order has been entered by the Court. No hearing is necessary.

         3.     Debtors’ Motion for Order, Pursuant to Section 107(b) of the Bankruptcy Code,
                Bankruptcy Rule 9018 and Local Rule 9018-1(b), (I) Authorizing the Debtors to Redact
                Certain Confidential Information in Connection with Debtors’ Motion for Order,
                Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code, Approving Debtors’ Key
                Employee Incentive Plan and (II) Directing Parties to Redact Confidential Information
                [D.I. 235; 9/16/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 301; 10/1/19]

                          b)    Order, Pursuant to Section 107(b) of the Bankruptcy Code, Bankruptcy
                                Rule 9018 and Local Rule 9018-1(b), (I) Authorizing the Debtors to
                                Redact Certain Confidential Information in Connection with Debtors’
                                Motion for Order, Pursuant to Sections 363(b) and 503(c) of the
                                Bankruptcy Code, Approving Debtors’ Key Employee Incentive Plan and
                                (II) Directing Parties to Redact Confidential Information [D.I. 319;
                                10/3/19]

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         An order has been entered by the Court. No hearing is necessary.




01:23480739.1
                                                         2
                          Case 19-11842-LSS      Doc 321      Filed 10/03/19      Page 3 of 7



         UNCONTESTED MATTERS WITH CERTIFICATIONS FILED

         4.     Debtors’ Fourth (4th) Omnibus Motion for Entry of an Order, Pursuant to Sections
                105(a), 365(a), and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
                Certain Unexpired Leases of Nonresidential Real Property, Nunc Pro Tunc to the
                Rejection Date [D.I. 230; 9/16/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 303; 10/1/19]

                          b)    Proposed Order

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         A certificate of no objection has been filed. A hearing is only necessary to
                                the extent the Court has questions or concerns.

         5.     Application of the Official Committee of Unsecured Creditors of Avenue Stores, LLC,
                et al., for Entry of an Order Authorizing the Employment and Retention of Potter
                Anderson & Corroon LLP as Delaware Counsel Nunc Pro Tunc to August 27, 2019 [D.I.
                231; 9/16/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 305; 10/1/19]

                          b)    Proposed Order

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         A certificate of no objection has been filed. A hearing is only necessary to
                                the extent the Court has questions or concerns.

         6.     Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order Under Section 1103 of the
                Bankruptcy Code Authorizing the Employment and Retention of CBIZ Accounting Tax
                and Advisory of New York, LLC as Financial Advisor to the Official Committee of
                Unsecured Creditors Nunc Pro Tunc to August 27, 2019 [D.I. 232; 9/16/19]

                Related Pleadings:

                          a)    Certificate of No Objection [D.I. 306; 10/1/19]

01:23480739.1
                                                         3
                          Case 19-11842-LSS      Doc 321      Filed 10/03/19    Page 4 of 7



                          b)    Proposed Order

                Objection Deadline:            September 30, 2019 at 4:00 p.m. (ET)

                Objections/Informal Responses:        None.

                Status:         A certificate of no objection has been filed. A hearing is only necessary to
                                the extent the Court has questions or concerns.

         MATTERS GOING FORWARD

         7.     Debtors’ Motion, Pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, Fed. R.
                Bankr. P. 2002, 6003, 6004, 6006, 9007, 9008 and 9014 and Del. Bankr. L.R. 2002-1,
                6004-1 and 9006-1, for Entry of (A) an Order (I) Approving Bid Procedures in
                Connection with the Sale of the Debtors’ E-Commerce Business Assets; (II) Scheduling
                an Auction for and Hearing to Approve Sale of E-Commerce Business Assets;
                (III) Approving Notice of Respective Date, Time and Place for Auction and for Hearing
                on Approval of Sale; (IV) Approving Procedures for the Assumption and Assignment of
                Certain Executory Contracts and Unexpired Leases; (V) Approving Form and Manner of
                Notice Thereof; and (VI) Granting Related Relief; and (B) an Order Authorizing and
                Approving (I) the Sale of E-Commerce Business Assets Free and Clear of Liens, Claims,
                Rights, Encumbrances, and Other Interests; and (II) the Assumption and Assignment of
                Certain Executory Contracts and Unexpired Leases; and (III) Related Relief [D.I. 53;
                8/20/19]

                Related Pleadings:

                          a)    Order (I) Approving Bid Procedures in Connection with the Sale of the
                                Debtors’ E-Commerce Business Assets; (II) Scheduling an Auction for
                                and Hearing to Approve Sale of E-Commerce Business Assets;
                                (III) Approving Notice of Respective Date, Time and Place for Auction
                                and for Hearing on Approval of Sale; (IV) Approving Procedures for the
                                Assumption and Assignment of Certain Executory Contracts and
                                Unexpired Leases; (V) Approving Form and Manner of Notice Thereof;
                                and (VI) Granting Related Relief [D.I. 221; 9/13/19]

                          b)    Notice of Sale, Bid Procedures, Auction and Sale Hearing [D.I. 225;
                                9/16/19]

                          c)    Notice of Possible Assumption and Assignment of Certain Executory
                                Contracts and Unexpired Leases in Connection with Sale [D.I. 233;
                                9/16/19]

                          d)    Affidavit of Publication [D.I. 255; 9/23/19]

                          e)    Notice of Filing of Proposed Form of Sale Order Approving Sale of the
                                Debtors’ E-Commerce Business Assets [D.I. 258; 9/23/19]
01:23480739.1
                                                         4
                          Case 19-11842-LSS      Doc 321     Filed 10/03/19    Page 5 of 7




                          f)    Notice of Filing of Stalking Bidder Designation in Connection with the
                                Sale of the Debtors’ E-Commerce Business Assets [D.I. 267; 9/26/19]

                          g)    Order Authorizing and Approving Certain Bid Protections in Connection
                                with the Sale of the Debtors’ E-Commerce Business Assets to City Chic
                                Collective USA Incorporated [D.I. 312; 10/2/19]

                Objection Deadline:           September 30, 2019 at 4:00 p.m. (ET) [Extended for the
                                              Committee to October 2, 2019]

                Objections/Informal Responses:

                          h)    Objection of Clutch Holding LLC to Notice of Possible Assumption and
                                Assignment of Certain Executory Contracts and Unexpired Leases in
                                Connection with Sale [D.I. 281; 9/30/19]

                          i)    Comenity Bank’s Objection to Notice of Possible Assumption and
                                Assignment of Certain Executory Contracts and Unexpired Leases in
                                Connection with Sale [D.I. 283; 9/30/19]

                          j)    West Chester Fire Insurance Company, et al.’s Limited Objection to the
                                Sale of the Debtors’ E-Commerce Assets or Any Other Sale of Property of
                                the Debtors’ Estates [D.I. 284; 9/30/19]

                          k)    Oracle’s Limited Objection to and Reservation of Rights Regarding (1)
                                Debtors’ Motion for Entry of Orders Authorizing and Approving the Sale
                                of Debtors’ E-Commerce Business Assets Free and Clear and the
                                Assumption and Assignment of Certain Executory Contracts and
                                Unexpired Leases (“Sale Motion”); and (2) Executory Contracts and
                                Unexpired Leases in Connection with Sale (“Assumption Notice”) [D.I.
                                285; 9/30/19]

                          l)    The United States Trustee’s Objection to the Debtors’ Motion for an Order
                                Approving the Sale of the Debtors’ E-Commerce Assets (D.I. 53, 221,
                                &258) [D.I. 288; 9/30/19]

                          m)    Preliminary Objection and Reservation of Rights of Official Committee of
                                Unsecured Creditors to Debtors’ Sale Motion [D.I. 310; 10/1/19]

                          n)    Informal Comments from Tealium, Inc. (cure response)

                Status:         As of the filing of this Agenda, the Auction for the Debtors’ E-Commerce
                                Business Assets is ongoing. The Debtors and the Successful Bidder, as
                                applicable, intend to work with the objecting parties listed above in an
                                effort to reach a resolution prior to the hearing. The Debtors will file an

01:23480739.1
                                                         5
                          Case 19-11842-LSS      Doc 321        Filed 10/03/19   Page 6 of 7



                                amended Agenda prior to the hearing apprising the Court of the status of
                                each response listed above.

         8.     Debtors’ Motion for Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy
                Code, Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key Employee
                Retention Plan [D.I. 234; 9/16/19]

                Related Pleadings:

                          a)    Sealed Exhibit B to Debtors’ Motion for Order, Pursuant to Sections
                                363(b) and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                                Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 236;
                                9/16/19]

                          b)    Declaration of Brian Cashman in Support of Debtors’ Motion for Order,
                                Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code,
                                Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key
                                Employee Retention Plan [D.I. 320; 10/3/19]

                Objection Deadline:           September 30, 2019 at 4:00 p.m. (ET) [Extended for the
                                              Committee to October 3, 2019]

                Objections/Informal Responses:

                          c)    The United States Trustee’s Objection to Debtors’ Motion for Order,
                                Pursuant to Sections 363(b) and 503(c) of the Bankruptcy Code,
                                Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key
                                Employee Retention Plan (D.I. 234) [D.I. 286; 9/30/19]

                          d)    Informal Response from the Official Committee of Unsecured Creditors

                          e)    Informal Response from PNC Bank

                Status:         This matter is going forward.


                                             [Signature Page Follows]




01:23480739.1
                                                         6
                      Case 19-11842-LSS   Doc 321    Filed 10/03/19    Page 7 of 7




         Dated:   October 3, 2019         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                          /s/ Andrew L. Magaziner
                                          Robert S. Brady (No. 2847)
                                          Andrew L. Magaziner (No. 5426)
                                          Ashley E. Jacobs (No. 5635)
                                          Allison S. Mielke (No. 5934)
                                          Betsy L. Feldman (No. 6410)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Tel: (302) 571-6600
                                          Fax: (302) 571-1253
                                          Email: rbrady@ycst.com
                                                 amagaziner@ycst.com
                                                 ajacobs@ycst.com
                                                 amielke@ycst.com
                                                 bfeldman@ycst.com

                                          Counsel to the Debtors and Debtors in Possession




01:23480739.1
                                                 7
